Beed, J.,
delivered the opinion of the court.
J. D. Causey was run over by a backing locomotive and tender on a track of the Illinois Central Bailroad Company at the depot in Durant, Mississippi, during the *46night of February 26, 1911. Nobody saw the occurrence. The engineer testified that he was in the cab and ringing his bell, and the fireman was on the rear end of the tank; that he heard the brake beams of the wheel hit the tank, and direpted the fireman to look under the tank, and there Mr. Causey was found. Mr. Causey was then dead, and his body had apparently been.dragged some thirty or forty feet. At the time of the occurrence the locomotive and tender were not being preceded by a servant of the railroad company on foot. The farthest pool of blood north, where it appears that deceased was knocked down, was one hundred and eighty-one feet from the northeast corner of the building at the depot, and the point where the body was found was about one hundred and forty feet from the building.
There is a brick platform, or walkway, used by passengers in boarding and getting oft trains running from the depot building along the main track a distance of more than one hundred and eighty-one feet, and beyond the point of the farthest pool of blood north.
Mr. Causey was employed as night policeman by the town of Durant, and was also employed by the Illinois Central Railroad Company as a watchman. When he was killed he was assisting two men from an adjoining-county to apprehend a man charged with a crime who was expected to reach Durant on passenger train No. 5, which arrived about 1:30 o’clock at night. Train No. 5 was on the main track when he was killed. The locomotive and tender were backing on a passing track which was next to the main track, and extended along and within a distance of fifty feet of the depot.
At the time Mr. Causey was killed he was twenty-eight years of age, in robust health, and was earning one hundred dollars per month. He left surviving him a widow and three children, aged, respectively, six years, two years, and six months. His widow and children brought suit against the railroad company for his death, and re*47covered a judgment for twenty thousand dollars. .Considering’ his early age, his long expectancy of life, his strong health, and his earning capacity, we do not think the verdict is excessive.
We do not find any reversible error in this case; hut we deem it proper to notice one of the points argued by appellant’s counsel.
One of the counts in the declaration filed by appellees is based upon the negligence of appellant arising from its failure to have a servant precede the backing locomotive and tender,, as required by section 4047 of the Code of 1906. That statute reads as follows: “It shall be unlawful to back a train of cars, or part of a train, or an engine into or along a passenger depot at a greater rate of speed than three miles an hour, and every such train, part of a train, or engine backing into or along a passenger depot, and within fifty feet thereof, shall, for at least three hundred feet before it reaches or comes opposite to such depot, be preceded by a servant of the railroad company on foot, not exceeding forty nor under twenty feet in advance, to give warning. For every injury inflicted by a railroad company while violating this section, the party injured may recover full damages without regard to mere contributory negligence.”
Counsel for appellant concede that the statute was violated, but contend that Mr. Causey was not killed while it was being violated; that “he was not run over within the range of measurements intended by the statute to be protected by the same; ’ ’ that the locomotive and tender passed by the depot a distance, in fact, of one hundred and eighty-one feet; that after passing the depot it was not necessary for them to be preceded by a servant of the railroad company on foot.
Counsel say, in their brief, that: “The requirement of the statute is exhausted when the far end of the depot is passed; certainly when it is passed by fifty feet.” They further say: “Its provisions are, first, that this *48runner must be in front of the backing cars while passing the depot, and, secondly, that for at least three hundred feet before it reaches or comes opposite to such depot shall be preceded by a servant of the railroad company on foot, not exceeding forty nor under twenty feet in advance, to give warning.”
Now, we gather from counsels’ argument that they construe the passenger depot mentioned in the statute to be only the building used by the railroad company at its station or stopping place. We cannot agree with counsel in their definition of passenger depot. Depot is defined by Mr. Black, in his dictionary, to be “a place on the line of a railroad where passengers may enter and leave, the trains, and where freight is deposited for delivery. ’ ’
We take the following from 13 Cyc. 1041, as a definition of depot: “A place where passengers get on and off the cars, and where goods are loaded and unloaded. . . . The entire grounds used by the company for its business purposes with the public at that station.”
In the case of Pitts., Ft. W. & Chicago Ry. Co. v. Rose et al., 24 Ohio St. 229, the court, in defining what was meant by “the depot,” said: “Clearly, the words ‘the depot’ mean the entire grounds used by the company for its business purposes with the public at that station.”
In Galveston, H. & S. A. Ry. Co. v. Thornsberry (Tex.), 17 S. W. 521, it is said: “The term ‘depot’ is sufficiently broad to embrace within its meaning a ‘passway’ used for the convenient and safe egress and ingress of passengers. It is not restricted in its signification to the ‘house’ or structure used also for their convenience in this respect. It means a‘railway station.’ Webst. Diet. This could include the surrounding grounds, a ‘walk’ leading from the building or house affording shelter to passengers to the ears, and other approaches thereto. That these are embraced within the term ‘depot’ is evidenced by the numerous cases in which it is declared to *49be ‘settled law that railroad companies are bound to keep in a safe condition all portions of their platforms and approaches to the same, as well as the grounds reasonably near thereto, where passengers would naturally go who are seeking to take passage on or are leaving their cars/ ”
The court, in the case of Hill & Morris v. St. L. & S. W. Ry. Co. of Texas, 75 S. W. 876, referring to the meaning of the term “depot,” said: “The dictionaries give- as one of the definitions of- the word ‘depot’ a ‘railroad station, ’ and it seems to us, keeping in view the evil which it was the purpose of the legislature to remedy, that the language ‘warehouses or depots,’ in the connection in which it is used in this statute, was intended to embrace the entire station of the railroad, including platforms used for handling cotton. This construction is supported by authority.”
In the case of State v. Indiana & Illinois Southern R. R. Co., 133 Ind. 69, 32 N. E. 817, 18 L. R. A. 502, it is said, in the opinion, that: “By ‘passenger depot’ was not meant merely the station house built for the accommodation of passengers, but the grounds prepared and used as depot grounds for the benefit of persons traveling upon the particular railroad, and used by the company at such point in operating it as a common carrier of passengers. ’ ’ It was decided in this case that it was a question of fact as to what constituted a passenger depot at a particular place.
We are convinced that the words “passenger depot” as used in the statute include in their meaning not only the building at the .railroad company’s station, but also all passageways, walkways, or platforms prepared for the benefit of passengers, and used by them in boarding and getting off trains.
If we are to confine the meaning to only “building,” then, if there was no building at the railroad’s stopping place, but only platforms and passageways, etc., such *50place for passengers to get on and off cars, though used by a number of persons, could not be called a depot.
We must give a reasonable construction to the statute. It was said, in the case of Railroad Co. v. Metcalf, 84 Miss. 251, 36 South. 261, by Judge Tbuly, in delivering the opinion of the court, and referring to the statute (section 4047), that: “The regulation is a wise one, intended to preserve and protect human life and limb, and should be given full scope, in accordance with its plain meaning, not restricted by strained interpretation. ’ ’ And he further said that the law “was designed to discourage the reckless practice of backing trains without warning on premises generally frequented by numerous persons by imposing liability on railroad companies for all infractions of the rule thereby established, and allowing all persons injured to recover full damages without reference to mere contributory negligence.”
We think that the brick passageway or platform along the main track, extending beyond the point where it seems to be conceded that Mr. Causey was struck, and used by passengers in entering and leaving trains of the Illinois Central Eailroad Company, was a part of the passenger depot at Durant, Miss. The locomotive and tender were backing along the passenger depot, therefore, when it struck Mr. Causey.

Affirmed.